DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 02/16/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 01/27/22, are accepted.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Inventorship
5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11256054 B2 in view of Solheid et al. (WO 2013/052854 A2).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of an adapter structure for fixing an outer cable carrying fibers to a telecommunications device and directing the fibers within the outer cable into the telecommunications device.
Specifically, regarding claim 1, see claim 1 and 8 of U.S. Patent 11256054 B2.
Regarding claims 2 and 14, see claim 1 of U.S. Patent 11256054 B2.
Regarding claims 3 and 15, see claim 1 of U.S. Patent 11256054 B2.
Regarding claim 4, see claim 2 of U.S. Patent 11256054 B2.
Regarding claims 5 and 16, see claim 3 of U.S. Patent 11256054 B2.
Regarding claims 6 and 17, see claim 4 of U.S. Patent 11256054 B2.
Regarding claims 7 and 18, see claim 5 of U.S. Patent 11256054 B2.
Regarding claims 8 and 19, see claim 6 of U.S. Patent 11256054 B2.
Regarding claims 9 and 20, see claim 7 of U.S. Patent 11256054 B2.
Regarding claims 10 and 21, see claim 8 of U.S. Patent 11256054 B2.
Regarding claims 11 and 22, see claim 9 of U.S. Patent 11256054 B2.
Regarding claims 12 and 23, see claim 10 of U.S. Patent 11256054 B2.
Regarding claim 13, see claims 1 and 8 of U.S. Patent 11256054 B2.

Regarding claims 1 and 13, U.S. Patent 11256054 B2 substantially discloses all the limitations of the claimed invention except a cassette body defining slots for slidably receiving an outer mounting body of an adapter structure, snap-fitting to an outer mounting body of the adapter structure and a strain-relief boot for coupling an integral crimp portion.
However, Solheid et al. (figure 38) teach a fiber optic telecommunications device includes a cassette body (660) defining slots for slidably receiving an outer mounting body of an adapter structure (640), snap-fitting to an outer mounting body of the adapter structure and a strain-relief boot (686) for coupling an integral crimp portion (page 41, lines 5-7 and page 43, lines 3-5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Malecha to include the above features (accordance with the teaching of Solheid) for the purpose of providing a slidable fiber optic connection module with features for cable slack management (page 2, lines 7-8).
The claims are therefore not patentably distinct.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marcouiller et al. (US  8038356 B2) disclose a hardened fiber optic connector.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2874